PER CURIAM.
We find the conviction for possession of a firearm during the commission of a felony impermissibly duplicates components of the other crimes of which the defendant was. convicted. Based on the authority of Hall v. State, 517 So.2d 678 (Fla.1988); Carawan v. State, 515 So.2d 161 (Fla.1987); and Monsanto v. State, 530 So.2d 952 (Fla. 3d DCA 1988), appellant’s conviction for possession of a firearm during the commission of a felony must be vacated. Because the sentence for this offense was to run concurrently with the sentences for other crimes of which the defendant was properly convicted, it is not necessary to remand for resentencing. In all other respects, the convictions and corresponding sentences are affirmed.